DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claim 1, 14, and 27:
The prior art of record does not teach,  or render fairly obvious in combination with all the limitations of the claimed invention as cited in the independent claim 1, 14, 27.
However, Claim 1, 14 and 27 cannot passed to issue because following formal maters require resolution.
Election/Restrictions

Claims 1, 14 and 27 are allowable. Claims 14, 16-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between the group set forth in the Office action mailed on 05/15/2021, is hereby withdrawn and claims 14-18, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 5, 14, 16-17, 27, 32 are objected to because of the following informalities:  
Claim 5: in line 2, please change “the concentration” into “concentration”.
Claim 14: in line 12, please change “the aqueous ammonia solution” into “aqueous ammonia solution”. Also, in line 14, please change “the ammonia solution” into “the aqueous ammonia solution”.
Claim 16: in line 1, please change “the ammonia solution” into “the aqueous ammonia solution”.
Claim 17: in line 2, please change “the ammonia solution” into “the aqueous ammonia solution”. Also, please change “the melting temperature” into “melting temperature”
Claim 27: in line 16, please change “the ammonia concentration” into “ammonia concentration”. 
In line 16, please change “the solution” into “the aqueous ammonia solution”. 
In line 17, please change “the synthesized aqueous ammonia solution” into “synthesized aqueous ammonia solution” or please change “the synthesized aqueous ammonia solution” “the synthesized thermal capacitor fluid” (the second option is preferred).
In line 18, please change “aqueous ammonia solution” into “the synthesized aqueous ammonia solution”.
Claim 32: line 2 recites “the solution”. It is unclear if “the solution” is referred to “the aqueous ammonia solution” or “the synthesized aqueous ammonia solution”.
Claim 35: in line 3, please change “the concentration” into “a concentration”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726